Citation Nr: 0201063	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  01-04 529A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The appellant's basic eligibility to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  

[Issues regarding the rating for Post-traumatic stress 
disorder are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	R. W., attorney-in-fact


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The appellant is the son of a veteran who had active service 
from April 1968 to October 1977, and from March 1979 to 
September 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran resides within the jurisdiction of the 
Waco, Texas RO.  


FINDINGS OF FACT

1.  The appellant was born in November 1972 and attained 26 
years of age in November 1998.

2.  In a November 1999 rating decision, it was determined 
that the veteran was permanently and totally disabled 
effective July 31, 1999 and that entitlement to Chapter 35 
benefits was established from that date.


CONCLUSION OF LAW

The appellant does not meet the age requirements for basic 
eligibility to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§§ 3501, 3512 (West 1991); 38 C.F.R. §§ 21.3040, 3041 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
appellant was notified in the July 2000 decision and in the 
December 2000 statement of the case, both sent to him, of the 
reasons and bases for the denial of his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the decision and in the statement of the 
case informed the appellant of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Here, all pertinent evidence regarding the 
appellant's birth date and when the veteran was rated as 
permanent and total is of record.  The appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  VA has done everything reasonably possible to assist 
the appellant.  There is sufficient evidence of record to 
decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Background

The appellant was born in November 1972.  In October 1989, 
the veteran applied for VA disability compensation benefits.  
In a November 1990 rating decision, he was awarded service 
connection for several disabilities.  Veterans having a 30 
percent or more service-connected condition may be entitled 
to additional compensation for a spouse, dependent parents, 
or unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  Since the veteran was assigned a combined 
40 percent disability rating, he was awarded additional 
benefits for his dependents, including the appellant.  

In November 1990, the appellant attained the age of 18 years; 
however, he remained a dependent of the veteran for purposes 
of additional benefits as he remained enrolled in school.  
His enrollment in school was verified annually by VA.  

In the Fall of 1995, the appellant attained the age of 23 
years and also completed his college degree.  

The Board notes that the veteran was receiving additional 
benefits for the appellant as a school-age child; however, 
the appellant was not at any time receiving educational 
assistance under the Chapter 35 program independently.

In October 1995, the appellant applied for Chapter 35 
benefits.  His claim was denied in an October 1995 
determination because the appellant was not the child of a 
veteran who died of a service-connected disability or while a 
service-connected disability was rated total and permanent in 
nature, and was not the child of veteran who had a total 
service-connected disability which was rated permanent in 
nature.  

In November 1998, the appellant attained the age of 26 years.

In a November 1999 decision, it was determined that the 
veteran was permanently and totally disabled effective July 
31, 1999.  Entitlement to Chapter 35 benefits was established 
from that date.  The veteran was notified of this 
determination in December 1999.

In an April 2000 decision letter, the RO denied entitlement 
to Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code.  The appellant was informed 
that the claim for Chapter 35 benefits was denied on the 
basis that he was over 26 years of age.  

In May 2000, the appellant's current application for Chapter 
35 benefits was received.  In a July 2000 decision letter, 
the appellant was again informed that entitlement to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code was denied on the basis that he 
was over 26 years old.  He appealed that determination.  

The appellant maintains that he was unable to apply for 
Chapter 35 benefits before his current application because 
the veteran was not notified that his disability was rated 
permanent and total until December 1999.  He indicates that 
he understood he would be eligible for Chapter 35 benefits 
through age 31.  The appellant will be 31 years of age in 
November 2003.  The appellant asserted that he has been in 
school since 1995.  

Analysis

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  
One such class of veterans is those who are rated both 
permanently and totally disabled as the result of service- 
connected disabilities, and one such qualifying group of 
dependents consists of some of the children of such veterans.  
38 U.S.C.A. § 3501(a)(1)(A)(ii).

Generally, a program of education or special restorative 
training may not be afforded prior to the eligible person's 
18th birthday or the completion of secondary schooling, 
whichever is earlier.  In pertinent part, no person is 
eligible for educational assistance who reached his 26th 
birthday on or before the effective date of a finding of 
permanent total service-connected disability.  No person is 
eligible for educational assistance beyond his or her 31st 
birthday, except as provided under 38 C.F.R. § 21.3041(e)(2).  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (c), (d).  

The basic beginning date of an eligible child's period of 
eligibility is his 18th birthday or successful completion of 
secondary schooling, whichever occurs first.  In certain 
circumstance, an eligible child may commence their period of 
eligibility prior to the 18th birthday.  The basic ending 
date (delimiting date) is the eligible person's 26th 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), 
(b), (c).  

The basic ending date may be modified if certain 
circumstances occur between the eligible person's 18th and 
26th birthdays: (1) Effective date of permanent total rating 
of veteran-parent or the date of notification to him or her 
of such rating, whichever is the more advantageous to the 
eligible person;   (2) Death of veteran-parent; (3) Date of 
first unconditional discharge or release from "duty with the 
Armed Forces'' served as an eligible person if he or she 
served after age 18 and before age 26; (4) enactment of Pub. 
L. 88-361 on July 7, 1964, providing eligibility based on 
permanent total disability; that is, July 6, 1969; (5) 
enactment of Pub. L. 89-349 on November 8, 1965, providing 
eligibility based on peacetime service after the Spanish-
American War and prior to September 16, 1940; or during World 
War I or World War II solely by reason of the provisions of 
38 U.S.C. 1101; that is, November 7, 1970; (6) enactment of 
Pub. L. 89-613 on September 30, 1966, providing eligibility 
based on service with the Philippine Commonwealth Army or as 
a Philippine Scout as defined in Sec. 3.8 (b), (c), or (d) of 
this chapter; that is, September 29, 1971. See Sec. 3.807 of 
this chapter; (7) effective date of Pub. L. 90-77, section 
307, October 1, 1967, providing eligibility for persons 
solely by virtue of that section who were over age 23 and 
below age 26 on that date; that is September 30, 1972; (8) 
enactment of Pub. L. 92-540 (86 Stat. 1074) on October 24, 
1972, providing for a course of apprentice or other on-the-
job training approved under the provisions of Sec. 21.4261 or 
21.4262; that is, October 24, 1982 or until age 31, whichever 
is earlier; (9) the child may lose eligibility through 
ceasing to be the veteran's stepchild either because the 
veteran and the child's natural or adoptive parent divorce or 
because the veteran and the child's natural or adoptive 
parent separate and the child is no longer a member of the 
veteran's household.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(d).

In some cases, the basic ending date may be extended.  An 
eligible person may be afforded Chapter 35 benefits beyond 
his delimiting date, if (1) he is in pursuit of a program of 
education and he suspends pursuit of such program of 
education prior to his delimiting date and the suspension was 
due to conditions beyond his control, see 38 C.F.R. 
§ 21.3043, but not beyond age 31; or (2) period of 
eligibility ends when an eligible person is enrolled in an 
educational institution regularly operated on the quarter or 
semester system and such period ends during a quarter or 
semester, such period shall be extended to the end of the 
quarter or semester, or for courses at educational 
institutions operated on other than a quarter or semester 
system, if the period ends after a major portion of the 
course is completed, such period shall be extended to the end 
of the course, or until 12 weeks have expired, whichever 
first occurs; extension may be authorized beyond age 31, but 
may not exceed maximum entitlement and no extension of the 
period of eligibility will be made where training is pursued 
in a training establishment as defined in 38 C.F.R. §  
21.4200(c); or (3) child is enrolled and eligibility ceases 
because the veteran is no longer rated permanently and 
totally disabled; or (4) child is enrolled and eligibility 
ceases because the member of the Armed Forces upon whose 
service eligibility is based is no longer listed by the 
Secretary concerned in any of the categories specified in 
38 C.F.R. § 21.3021(a)(1)(iv).  38 U.S.C.A. § 3512; 38 C.F.R. 
§ 21.3041(e).

The appellant was born in November 1972 and turned 26 years 
of age in November 1998.  As noted, above, pertinent VA law 
and regulations provide that no person is eligible for 
educational assistance who reached his 26th birthday on or 
before the effective date of a finding of permanent total 
service-connected disability.  38 U.S.C.A. § 3512; 38 C.F.R. 
§ 21.3040(c).  The veteran was rated as permanent and total 
after the appellant's 26th birthday.  Accordingly, the 
appellant is not entitled to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  

The Board has duly considered the appellant's arguments that 
Chapter 35 benefits may be extended in some cases to an 
eligible person's 31st birthday.  However, the basic ending 
date may only be extended if the eligible person falls within 
one of the four specified categories in 38 C.F.R. 
§ 21.3041(e).  The appellant does not fall into one of these 
categories.  All of the listed categories involve 
circumstance where, prior to expiration of the delimiting 
date, an eligible child is enrolled in a program of education 
under Chapter 35 and that program is suspended due to 
conditions beyond the child's control; the period of 
eligibility ends before a course is completed; the child is 
enrolled and eligibility ceases because the veteran is no 
longer rated permanently and totally disabled; and/or (4) 
child is enrolled and eligibility ceases because the member 
of the Armed Forces upon whose service eligibility is based 
is no longer listed by the Secretary concerned in any of the 
categories specified in 38 C.F.R. § 21.3021(a)(1)(iv).

In sum, the appellant never had and does not currently have 
basic eligibility for Chapter 35 benefits because the veteran 
was not rated permanent and total before the appellant's 26th 
birthday.  He does not qualify for an extension of what would 
have been his delimiting date of November 1998 because he 
would have had to have commenced a program of education in 
the Chapter 35 program prior to his 26th birthday.  

While the Board is sympathetic to the appellant's 
contentions, the legal criteria governing eligibility 
requirements for Chapter 35 educational assistance are clear 
and specific.  There is no legal basis to find the appellant 
eligible for educational assistance benefits under Chapter 
35.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis.


ORDER

Basic eligibility to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code is 
denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

